Name: Regulation (EEC) No 3112/74 of the Council of 2 December 1974 implementing Decisions No 2/74 and No 3/74 of the Joint Committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: Europe;  land transport;  organisation of transport;  tariff policy
 Date Published: nan

 16. 12 . 74 Official Journal of the European Communities No L 337/33 REGULATION (EEC) No 3112/74 OF THE COUNCIL of 2 December 1974 implementing Decisions No 2/74 and No 3/74 of the joint committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas Article 16 of the Agreement (*) between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, signed in Brussels on 23 November 1972, empowered the joint committee set up under that Agreement to adopt, by means of Decisions, certain amendments to the said Agreement and its appendices ; Whereas on 6 November 1974 the joint committee adopted amendments to Appendices II A and VII to the Agreement necessitated by recent amendments to the rules on Community transit ; whereas these amendments are the subject of Decisions No 2/74 and No 3/74; Whereas it is necessary to take the measures required to implement the abovementioned Decisions, HAS ADOPTED THIS REGULATION: Article 1 Decisions No 2/74 and No 3/74 of the joint committee set up under the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, annexed to this Regulation shall apply in the Community as from 1 January 1975 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1974. For the Council The President J. SAUVAGNARGUES (*) OJ No L 365, 31 . 12. 1973 , p. 226.